El Juez Asociado Señor Rebollo López
disiente y hace constar que, al disentir, desea dejar constancia de su pro-funda preocupación por la acción del Tribunal en el presente *885caso de “crear” jurisprudencialmente un nuevo delito en nuestra jurisdicción, lo cual, como es del conocimiento de todos, atenta contra e infringe uno de los principios más fun-damentales del derecho penal: el principio de legalidad. En-tiende que no debería de existir la menor duda de que el legislador, al requerir como elemento o requisito indispensable del delito comprendido en el Art. 271 del vigente Código Penal de Puerto Rico, supra, la “intención de defraudar a otra”, se refiere a otra persona, no al Estado. Le parece ob-vio que, para efectos del referido Código Penal, los términos “Estado” y “persona” son entidades completamente dife-rentes. Los Jueces Asociados Señores Negrón García y Alonso Alonso no intervinieron.